Howell, J.
A motion is made to dismiss this appeal, on the grounds that a fragment of a transcript was marked filed in this court on the day when the last extension for bringing up the appeal expired, and was *45immediately withdrawn and taken to the lower court to be completed and certified, and was not returned to this court at the date this motion was filed; that Hie record did not contain the testimony and evidence adduced on the tiial, nor the certificate of the clerk; that there was ample time to prepare and file the transcript, and the failure to do so is attributable to the apppellant.
The appeal was granted on the fourth of May, 1875, returnable ón the first Monday of the following month, June. On the second of November, 1875, an extension to the fifteenth of said month was granted by this court. On that date a further extension of five days was allowed. On the nineteenth (within the delay) a partial record (consisting of only a few loose unbound sheets, and without the clerk’s certificate,) was filed in the clerk’s office of this court, and immediately withdrawn and taken to the lower court to be completed. On the twenty-ninth of November a writ of certiorari was obtained to complete and certify the record, returnable on the first Monday of December, 1875. The certificate of the clerk to the record now before us is dated on the fourth of January, 1876, and shows that testimony is wanting, and the record does not contain several documents offered by the respective parties. The certificates of the clerk, on which the extensions and the certiorari were-issued, state the record was not completed because of the absence of testimony, and a reference to the record shows that most of this evidence was offered by the appellant.
All this shows a want of diligence on the part of the appellant, ancl the failure to file a complete and duly-certified transcript of appeal within proper time to be imputable to her. The record in its present imperfect condition was not returned to this court until several weeks after the return day of the certiorari, and no effort seems to have been made to obtain an extension of time for its return.
It is therefore ordered that the appeal herein be dismissed with costs.
Rehearing refused.